Citation Nr: 0029343	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-05 586 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether consideration of the veteran's spouse's income on 
the award of nonservice-connected pension benefits was 
proper.  

2.  Entitlement to service connection for peripheral 
neuropathy.  

3.  Entitlement to an effective date earlier than January 25, 
1993 for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel






INTRODUCTION

The veteran had active service from February 1968 to November 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In an April 17, 1997 letter, the RO notified the veteran 
of its determination that his nonservice-connected pension 
benefits would reflect his spouse's income.  

2.  In May 1997, the RO received from the veteran a notice of 
disagreement to inclusion of his spouse's income in the 
calculation of his nonservice-connected pension benefits.  

3.  In August 1997, the RO issued a statement of the case, 
styling the issue as consideration of spouse's income on 
award of nonservice-connected disability pension.  

4.  The veteran did not file a substantive appeal as to the 
issue of consideration of spouse's income on award of 
nonservice-connected disability pension within 60 days of the 
issuance of the statement of the case or within one year of 
the RO's April 17, 1997 notice of the determination.  

5.  In a September 1997 rating decision, the RO denied the 
veteran's claim of service connection for peripheral 
neuropathy.  

6.  The RO informed the veteran of the September 1997 rating 
decision by a September 8, 1997 letter.  

7.  In October 1997, the RO received from the veteran a 
written notice of disagreement to the September 1997 rating 
decision.  

8.  In May 1998, the RO issued a statement of the case as to 
service connection for peripheral neuropathy.  

9.  The veteran did not file a substantive appeal as to the 
issue of service connection for peripheral neuropathy within 
60 days of the issuance of the statement of the case or 
within one year of the RO's September 8, 1997 notice of the 
denial of the claim.  

10.  In September 1991, the veteran withdrew his appeal of 
May and June 1990 rating decisions denying entitlement to 
nonservice-connected pension benefits.  

11.  The veteran filed a claim seeking nonservice-connected 
pension benefits on January 25, 1993; he did not file a claim 
prior to that date and was not permanently and totally 
disabled prior to that date.  


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claim of 
consideration of spouse's income on award of nonservice-
connected pension benefits was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).

2.  An adequate substantive appeal of the claim of 
entitlement to service connection for peripheral neuropathy 
was not filed, and the Board lacks jurisdiction to consider 
this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).

3.  The criteria for an effective date earlier than January 
25, 1993 for nonservice-connected pension benefits are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p) and (r), 3.151, 3.155(a), 3.400, 20.200, 20.204 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction Concerning the Claims of Consideration of 
Spouse's Income on Award of Nonservice-connected Pension 
Benefits and Service Connection for Peripheral Neuropathy

A.  Factual Background

In November 1993, the RO established the veteran's 
entitlement to nonservice-connected pension benefits.  In an 
April 17, 1997 letter to the veteran, the RO indicated that 
his nonservice-connected pension benefits were amended to 
reflect his spouse's income.  He then filed a notice of 
disagreement in May 1997 to the effect that his spouse's 
income should not have been calculated into his award of 
nonservice-connected pension benefits.  In August 1997, the 
RO issued a statement of the case, styling as the issue 
"[c]onsideration of spouse's income on award of non-service-
connected disability pension".  

In August 1996, the veteran filed a claim seeking service 
connection for peripheral neuropathy.  The RO denied the 
claim in a September 1997 rating decision and informed of the 
veteran of the decision by a September 8, 1997 letter.  In 
October 1997, the RO received from the veteran a written 
notice of disagreement to the September 1997 rating decision.  
In May 1998, the RO issued a statement of the case as to 
entitlement to service connection for peripheral neuropathy.  

The record includes several other documents subsequently 
filed by the veteran.  In a September 1997 statement, he 
discussed treatment for stroke, chest pain, diabetes, and 
laceration scars.  In an October 1997 statement, he discussed 
his allegations concerning peripheral neuropathy and his 
son's birth defects.  In a July 1998 statement, he wrote 
"I don't want to be consider for finance ial [sic] for 
pension award please discontinue as of today.  I want service 
connection only (monteory [sic] only)".  In a March 2000 
letter, a congressional representative asked the RO to review 
the veteran's claims file.  

In August 2000, the Board sent a letter to the veteran 
informing him it had raised the issue of whether a timely 
substantive appeal had been received regarding these issues.  
The Board further informed him of the pertinent law and 
regulations regarding this issue and of the basis of the 
Board's decision to raise this issue.  The Board's letter 
informed him he had 60 days to submit additional evidence and 
argument regarding the issue of whether a timely substantive 
appeal was received as to either issue.  See 38 C.F.R. 
§ 20.203 (decision as to the adequacy of substantive appeal 
to be made by Board).  No response has been received from the 
veteran.  

B.  Pertinent Law and Regulations

A request for appellate review by the Board of a decision by 
the RO is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case has 
been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  If the statement of 
the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.202.  The Board may dismiss any appeal that fails to 
allege specific errors of fact or law in the determination 
appealed.  38 U.S.C.A. § 7105(d)(5).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the veteran, or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.302(b).  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

Notice for VA purposes is a written notice sent to the 
claimant's latest address of record.  38 C.F.R. § 3.1(q).  
Filing additional evidence after receiving notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.  

The 60-day period may be extended for a reasonable period on 
request for good cause shown.  In general, time limits within 
which claimants or beneficiaries are required to act to 
perfect a claim or challenge an adverse VA decision may be 
extended for good cause shown.  Where an extension is 
requested after expiration of a time limit, the action 
required of the claimant or beneficiary must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 3.109(b).  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires filing of both a notice of disagreement and a formal 
appeal.  When a veteran fails to file a timely appeal and 
does not request an extension of time in writing before the 
expiration of time for the filing of the substantive appeal, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  The Board will not entertain an 
application for review on appeal unless it is in conformity 
with the provisions set forth above.  38 U.S.C.A. § 7108.  
Questions as to timeliness or adequacy of response shall be 
determined by the Board.  38 U.S.C.A. § 7105(d)(3).  

C.  Analysis

The Board concludes that the veteran failed to file a proper 
and timely substantive appeal as to the issue of 
consideration of spouse's income on award of nonservice-
connected pension benefits.  That issue was addressed in an 
April 17, 1997 letter from the RO to the veteran.  The RO 
received a timely notice of disagreement in May 1997 and 
issued a statement of the case in August 1997.  One year from 
the dated of notice of the RO's determination was April 17, 
1998.  Sixty days from the date of issuance of the statement 
of the case was in October 1997.  Thus, the veteran had until 
the latter date, April 17, 1998, to file a timely substantive 
appeal.  

Between the issuance of the statement of the case in August 
1997 and the expiration of the one-year period following 
notification of the decision, on April 17, 1998, the record 
includes two statements from the veteran.  A September 1997 
statement dealt with his treatment for stroke, chest pain, 
diabetes, and laceration scars, but made no mention of his 
contentions that his spouse's income should not have been 
factored into the computation of his pension benefit.  An 
October 1997 statement concerned his allegations concerning 
peripheral neuropathy and his son's birth defects, but again 
did not discuss his contentions regarding his spouse's income 
and his pension benefit.  The Board is unable to identify any 
document filed within the requisite time period satisfying 
the requirements for perfecting an appeal as to that issue.  
Additionally, the record is silent for any request by the 
veteran for an extension of time to file a substantive 
appeal.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 
20.202, 20.302.  The record includes a July 1998 statement, 
in which the veteran he mentioned his pension benefit, but 
not his spouse's income.  Moreover, this statement and a 
March 2000 letter from a congressional representative were 
filed after April 17, 1998, more than one year following 
notification of the initial decision.  These statements, 
therefore, may not be used to satisfy the requirements for 
perfecting an appeal as to this issue.  

The Board also concludes that the veteran failed to file a 
proper and timely substantive appeal as to the issue of 
entitlement to service connection for peripheral neuropathy.  
That issue was addressed in a September 1997 rating decision, 
of which the veteran was informed by a September 8, 1997 
letter from the RO.  The RO received a timely notice of 
disagreement in October 1997 and issued a statement of the 
case in May 1998.  One year from the dated of notice was 
September 8, 1998.  Sixty days from the date of issuance of 
the statement of the case was in July 1998.  Thus, the 
veteran had until the latter date, September 8, 1998, to file 
a timely substantive appeal as to this issue.  

Between the issuance of the statement of the case in May 1998 
and the expiration of the one-year period following 
notification of the decision, on September 8, 1998, the 
record includes just one statement from the veteran, wherein 
he wrote "I don't want to be consider for finance ial [sic] 
for pension award please discontinue as of today.  I want 
service connection only (monteory [sic] only)".  His 
language is unclear.  He refers to service connection, but 
not to the disease or injury for which he sought service 
connection.  A substantive appeal consists of correspondence 
containing the necessary information, including 
identification of the issue, specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction.  38 C.F.R. § 20.202.  The veteran's reference 
to service connection does not specifically identify the 
issue or present specific arguments relating to the claim.  
Even construing his reference to service connection in a 
liberal manner, the Board cannot conclude that the statement 
satisfies the requirements for a substantive appeal.  
Therefore, the Board is unable to identify any document filed 
within the requisite time period satisfying the requirements 
for perfecting an appeal as to that issue.  Additionally, the 
record is silent for any request by the veteran for an 
extension of time to file a substantive appeal.  See 
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 
20.302.  The record also includes the March 2000 letter from 
a congressional representative, which was filed well after 
September 8, 1998, more than one year following notification 
of the initial decision.  This statement, therefore, may not 
be used to satisfy the requirements for perfecting an appeal 
as to this issue.  

The Board is responsible for determining its own 
jurisdiction, 38 U.S.C.A. § 7104; 38 C.F.R. § 20.203, and may 
dismiss an appeal failing to allege specific error of law or 
fact in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5).  For the aforementioned reasons, the Board 
concludes that the veteran failed to perfect a timely appeal 
as to the issues of consideration of spouse's income on award 
of nonservice-connected pension benefits and service 
connection for peripheral neuropathy.  As timely and proper 
substantive appeals were not perfected in regard to these 
issues, the appeals must be dismissed for lack of 
jurisdiction.  

II.  Entitlement to an Effective Date 
Earlier than January 25, 1993 for Nonservice-connected 
Pension Benefits

A.  Factual Background

In April 1990, the veteran filed a claim seeking nonservice-
connected pension benefits.  In May and June 1990 rating 
decisions, the RO denied the claim.  The veteran filed a 
notice of disagreement in February 1991, the RO issued a 
statement of the case in March 1991, and the veteran filed a 
substantive appeal in March 1991, thereby perfecting an 
appeal.  

In his testimony at a May 1991 hearing, the veteran initially 
indicated he wanted his appeal "dropped".  Transcript (T.) 
at 1-2.  Later in the hearing, he stated that he wished to 
have the hearing officer decide the issue of entitlement to 
nonservice-connected pension.  T. at 16-18.  

The hearing officer continued the denial of nonservice-
connected pension benefits in an August 1991 decision.  The 
RO denied the claim in an August 1991 rating decision and 
issued to the veteran a supplemental statement of the case in 
September 1991.  

In a September 1991 statement, the veteran stated that he did 
"not want my file going to the appeal board for nonservice 
connection disabilities".  

The RO, in a December 1991 letter, informed the veteran it 
had withdrawn the appeal.  

In statements dated December 9 and December 26, 1991, the 
veteran discussed a variety of claims for service connection.  

In an April 1992 statement, the veteran discussed an attached 
form for the Texas Employment Commission.  

In a statement dated January 4, 1993, the veteran requested a 
copy of his military service records.  

On January 21, 1993, the RO received from the veteran a VA 
Form 10-10, Application for Medical Benefits, seeking medical 
care for service-connected disabilities.  

In a statement received by the RO on January 25, 1993, the 
veteran requested nonservice-connected pension benefits.  
With that statement, he submitted a VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report (Veteran 
with Children), dated January 25, 1993.  

The RO, after conducting a hearing in June 1993, granted 
nonservice-connected pension benefits in a September 1993 
hearing officer decision and a November 1993 rating decision.  
The benefits were made effective January 25, 1993.  

B.  Analysis

The veteran initially perfected an appeal from May and June 
1990 rating decisions denying entitlement to nonservice-
connection pension benefits.  Although his May 1991 testimony 
initially indicated he wished to withdraw his appeal, he 
later stated he wished to have the hearing officer decide the 
issue of entitlement to nonservice-connected pension.  Thus, 
as of May 1991, it cannot be said that he had withdrawn his 
appeal.  In a September 1991 statement, though, he did 
withdraw the appeal.  See 38 C.F.R. §§ 20.200 (appeal 
consists of a timely filed written notice of disagreement 
and, after a issuance of statement of the case, a timely 
filed substantive appeal); 38 C.F.R. § 20.204(b) and (c) 
(substantive appeal may be withdrawn by veteran in writing at 
any time before Board promulgates a decision).  

On January 25, 1993, the veteran again filed a claim seeking 
nonservice-connected pension benefits.  The RO granted such 
benefits effective January 25, 1993, the date of receipt of 
the claim.  Except as otherwise provided, the effective date 
of an evaluation and award of pension will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. 5110(a); 38 C.F.R. §§ 3.1(r), 3.151, 
3.400; Wells v. Derwinski, 3 Vet. App. 307 (1992).  In claims 
for disability pension benefits received by VA on or after 
October 1, 1984, as was the case with the veteran's claim 
here, the effective date will be (A) the date of receipt of 
the claim, or (B) if, within one year from the date on which 
the veteran became permanently and totally disabled, he files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the his own willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, then the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  Extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1).  

For the year prior to January 25, 1993, the record contains 
no evidence suggesting that the veteran was permanently and 
totally disabled during that year.  Nor is there any 
suggestion that any permanent and total disability prevented 
him from filing a pension claim for 30 or more days.  
Therefore, the only means for the assignment of an earlier 
effective date is if some other document filed between 
September 1991 and January 25, 1993 were to serve as a claim 
for nonservice-connected pension benefits.  VA must look to 
all communications from the veteran that may be interpreted 
as an application or a claim for benefits, both formal and 
informal.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  An informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).  

After the veteran withdrew his appeal in September 1991, the 
record includes five statements filed by him, none of which 
claimed or referred to nonservice-connected pension benefits.  
Two December 1991 statements discussed a variety of service-
connection claims.  The April 1992 statement discussed an 
attached form for the Texas Employment Commission.  A January 
1993 statement sought a copy of the veteran's military 
service records, and another sought medical care for service-
connected disabilities.  None of these five statements, 
though, discussed or referred to nonservice-connected pension 
benefits.  

Therefore, the date of claim is January 25, 1993, the date of 
receipt of the veteran's claim for nonservice-connected 
pension benefits.  The record does not show any claim before 
that date and after the withdrawal of the earlier appeal, or 
any evidence suggesting that he was permanently and totally 
disabled by reason of nonservice-connected disabilities prior 
to January 25, 1993.  In light of the evidence of record and 
for the reasons sets forth above, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim for an effective date earlier than January 25, 1993 
for nonservice-connected pension benefits.  












	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of the issue of consideration of the veteran's 
spouse's income on the award of nonservice-connected pension 
benefits is dismissed.  

The appeal of the issue of entitlement to service connection 
for peripheral neuropathy is dismissed.  

An effective date earlier than January 25, 1993 for 
nonservice-connected pension benefits is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 11 -


